qNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed December 24, 2020. claims 8 and 15 cancelled. Claims 1-7, 9-14 and 16-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Double Patenting
2.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent No. 10672259 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
3.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Speicher (US 2019/0174208 A1) (hereinafter Speicher) in view of Mohamadi (US 2015/0077282 A1) (hereinafter Mohamadi).

Regarding claim 1, Speicher discloses a monitoring system (Fig. 1, wearable on-body first responder system 100) comprising:
a memory containing a database of unique identifications for respective persons of a plurality of persons (Fig. 10, para 307, read, write and execute memory protections, using address space layout randomization, para 0075, geo-located data transmitted to Responder SmartHub or stored responders, fire hydrants, hazards, alarms, etc), each respective person being associated with respective team of plurality of teams deployed to a site (para 28, integrate first responder and responders options to build systems, para 56, collects and provides information to responders);
a receiver configured to receive a first data packet from a first person of the plurality of persons, comprising a unique identification of the first person associated with a first team and a unique identification of a second person, of the plurality of persons associated with the first team (paragraph 0075, geo-located data transmitted to the Responder SmartHub or stored locally will include other responders, fire hydrants, hazards, alarms, etc, paragraph 0082, User profiles centrally managed and user profiles for responders will align with the role or roles to which they assigned, paragraph 0040, Controller Module 110 Messaging, Alerting system, Responder logon or identification or credentialing, paragraph 0040, Controller Module 110 send Responder logon/identification/credentialing, paragraph 0087, assigning Unique Identifiers (UID) with metadata to sensors, devices and objects); and
a processor configured to cause provision of a notification upon receiving a second data packet from the first person comprising the unique identification of only the first person associated with the first team  (paragraph 0087, Device identity management involves assigning Unique Identifiers (UID) with metadata to sensors, devices and objects, para 0120, responder have a unique identifier. identifier used to configure equipment deployed on responder, paragraph 0077, Responder SmartHub generate and receive alert information triggered by numerous events that meet criteria, business rules for initiation of alert (i. e., if unique identification associated with one or more of the firefighters has not been received)).
Even though Speicher discloses unique identification for a person associated with a team of the plurality of teams, In analogous art, Mohamadi discloses more specifically discloses unique identification for a person associated with a team of the plurality of teams (systems provide real-time monitoring of first responders, with identification of each team member using active tags [Abstract], and Communicator units 102 also may be adaptable to to address identification of users (e.g., first responder team members)  and as in Fig. 1, System 100 include wearable communicator units 102 for each team member 104, team leader 104, and incident commander 105 (also collectively referred to as team members 104) [0026-0028] and, and FIG. 2, responder's on their HMD communicator unit 102, instantaneous position with identification (e.g., Joe, John, Adam) of each responder 104 [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking whereabouts of and communicating with team members inside premises affected, by fire, hazardous material, or other catastrophe disclosed by Speicher to enable responders to better secure our communities, while ensuring that responders make it home safely as taught by Mohamadi to use SmartHub's Alert Information to generate and receive alert information that meet criteria or business rules for initiation of alert to manage and prioritize information to and from responder at all levels [Mohamadi, paragraph 0077].
Regarding claim 3, Speicher discloses the monitoring system of claim 1, wherein the processor is further configured to identify whether one or more person of said plurality of persons is not connected to any other person or any team (paragraph 0153-0154, Sensors associated with first responder and  various sensors to create geo-referenced alerts. if a specific location-equipped sensor detects a gas leak, personnel in its vicinity instantly notified, paragraph 0120, systems deployed on a responder and information identity and each responder have a unique identifier, paragraph 354, generate recommended alerts to command, responder when site-specific thresholds have been reached, generate recommended alerts to command, responder when pre-set thresholds have been reached, paragraph 0349, system responder geolocation data with digital terrain information (i.e., unique identification) and provide notification upon "officer down" notification, provide notification upon "officer in distress" notification).
Regarding claim 4, Speicher fails to disclose the monitoring system of claim 1, further comprising: a display, wherein the display is configured to provide a visual representation of each person associated with each team and to provide a visual indicator of any person whose unique indication has not been received in any of the data packets.
In analogous art, Mohamadi discloses the monitoring system of claim 1, further comprising: a display, wherein the display is configured to provide a visual representation of each person associated with each team and to provide a visual indicator of any person whose unique indication has not been received in any of the data packets (paragraph 0031, FIG. 2, responder's display screen presented on their HMD communicator unit 102, position with identification (e.g., Joe, John, Adam) of each responder 104, Abstract, radar systems provide real-time monitoring of first responders, with identification of each team member, paragraph 0026, Communicator units 102 adaptable to address identification of users (e.g., first responder team members)).
Terefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking team members inside premises affected, by fire, hazardous material, or other catastrophe disclosed by Speicher to enable responders to better secure our communities, while ensuring that the responders make it home safely as taught by Mohamadi to use SmartHub's Alert Information to generate and receive alert information that meet the criteria and/or business rules for initiation of an alert to manage and prioritize information to and from responder at all levels [Mohamadi, paragraph 0077].
Regarding claim 5, Speicher fails to disclose the monitoring system of claim 1, wherein the processor is configured to periodically receive signals indicative of biometric data corresponding to each person, wherein a biometric data includes a core body temperature of the person, a heart rate of the person, a blood pressure of the person, a rate of perspiration of the person, a concentration of electrolytes in a fluid of the person, a respiration rate of the person, or combinations thereof.
In analogous art, Mohamadi discloses the monitoring system of claim 1, wherein the processor is configured to periodically receive signals indicative of biometric data corresponding to each person, wherein a biometric data includes a core body temperature of the person, a heart rate of the person, a blood pressure of the person, a rate of perspiration of the person, a concentration of electrolytes in a fluid of the person, a respiration rate of the person, or combinations thereof (paragraph 0029, Physiological monitoring identifies when responders are in distress, paragraph 0318, SmartHub can include physiological sensors to measure responder body temperature, heart rate/pulse (e.g., in beats per minute), hydration levels (e.g., as electrolyte content), blood pressure (e.g., in mmHg), respiration rate (e.g., in breaths per minute), oxygen saturation level (e.g., in percent of blood oxygen saturation (SpO2)), blood sugar level (i. e., biometric values), paragraph 0318, SmartHub include physiological sensors as well as other sensors to measure responder other environmental metric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking whereabouts of and communicating with team members inside premises affected, by fire, hazardous material, or other catastrophe disclosed by Speicher to enable responders to better secure our communities, while ensuring that the responders make it home safely as taught by Mohamadi to use SmartHub's Alert Information to generate and receive alert information to manage and prioritize information to and from the responder at all levels [Mohamadi, paragraph 0077].
Regarding claim 6, Speicher discloses the monitoring system of claim 1, wherein the processor is configured to periodically receive one or more other signals associated with one or more sensors on said site, the one or more signals indicative of an environmental metric, wherein the environmental metric includes a temperature of an atmosphere surrounding the one or more sensors or a concentration of a flammable gas in the atmosphere surrounding the one or more sensors (para 320, alert responder and incident commander when responder physiology level, or other measured level, is not between agency configurable parameters, paragraph 0133, FIG. 7, a sensor may detect certain levels of gasses, and automatically issue notifications, identifying the content of sensor messages, paragraph 0165, responder with knowledge about temperature of a fire, determine locations of leaks of gas or liquid, and allow one to see heat sources).
Regarding claim 7, Speicher discloses a method for monitoring a plurality of persons assigned to one of a plurality of teams  (Fig. 1, wearable on-body first responder system 100, paragraph 0330-0331, Sensors detect person(s) in the responder's vicinity, differentiate other responders, indicate direction of responders located within a configurable distance), the method comprising:
receiving, by a receiver of a monitoring system, a first data, packet, from a first person of the plurality of persons, comprising a unique identification of the first person associated with a first team and a unique identification of a second person of the plurality of persons associated with the first team  (Fig. 10, paragraph 0075, geo-located data transmitted to the Responder SmartHub or stored locally will include other responders, fire hydrants, hazards, alarms, etc, paragraph 0082, User profiles centrally managed and user profiles for responders will align with the role or roles to which they assigned, paragraph 0040, Controller Module 110 Messaging, Alerting system, Responder logon or identification or credentialing, paragraph 0040, Controller 110 send Responder logon/identification/credentialing, paragraph 0087, assigning Unique Identifiers (UID) with metadata to sensors, devices and objects); and
in an instance in which a processor of the monitoring system receives a second data packet which comprise only the unique identification for the person associated with the first team (paragraph 0082, User profiles centrally managed and user profiles for responders will align with the role or roles to which they assigned, paragraph 0040, Controller Module 110 Messaging, Alerting system, Responder logon or identification or credentialing, paragraph 320, alert responder and incident commander when responder physiology level, or other measured level, configurable parameters, paragraph 0077, Responder SmartHub generate and receive alert information triggered by numerous events that meet criteria and/or business rules for initiation of an alert (i. e., if unique identification associated with one or more of the firefighters has not been received)), causing provision of a notification (paragraph 0087, Device identity management involves assigning Unique Identifiers (UID) with associated metadata to sensors, devices and objects, paragraph 0120, responder will have a unique identifier. This identifier used to configure equipment deployed on a responder).
Even though Speicher discloses unique identification for a person associated with a team of the plurality of teams, In analogous art, Mohamadi discloses more specifically discloses unique identification for a person associated with a team of the plurality of teams (systems provide real-time monitoring of first responders, with identification of each team member using active tags [Abstract], and Communicator units 102 also may be adaptable to to address identification of users (e.g., first responder team members)  and as in Fig. 1, System 100 include wearable communicator units 102 for each team member 104, team leader 104, and incident commander 105 (also collectively referred to as team members 104) [0026-0028] and, and FIG. 2, responder's on their HMD communicator unit 102, instantaneous position with identification (e.g., Joe, John, Adam) of each responder 104 [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking whereabouts of and communicating with team members inside premises affected, by fire, hazardous material, or other catastrophe disclosed by Speicher to enable responders to better secure our communities, while ensuring that the responders make it home safely as taught by Mohamadi to use SmartHub's Alert Information capability can generate and receive alert information that meet the criteria and/or business rules for initiation of an alert to manage and prioritize information to and from the responder at all levels [Mohamadi, paragraph 0077].
Regarding claim 9, Speicher discloses the method of claim 7, further comprising: identifying whether one or more persons of said plurality of persons is not connected to any other person or any team based (paragraph 0153-0154, Sensors associated with first responder and  various sensors to create geo-referenced alerts. if a specific location-equipped sensor detects a gas leak, all the personnel in its vicinity instantly notified, paragraph 0120, systems deployed on a responder and information about their identity and each responder will have a unique identifier, paragraph 354, generate recommended alerts to command and/or the responder when site-specific thresholds have been reached, and/or generate recommended alerts to command and/or the responder when pre-set thresholds have been reached, paragraph 0349, system integrate responder geolocation data with digital terrain information (i.e., unique identification) and provide notification upon "officer down" notification, and/or provide notification upon "officer in distress" notification).
Regarding claim 10, Speicher fails to disclose the method of claim 7, further comprising: providing, by the processor, to a user display of the monitoring system, a command to provide a visual representation of each team, including the persons associated with each team, and to provide a visual indicator of the second person whose unique indication has not been received in the second data packet.
In analogous art, Mohamadi discloses the method of claim 7, further comprising: providing, by the processor, to a user display of the monitoring system, a command to provide a visual representation of each team, including the persons associated with each team, and to provide a visual indicator of the second person whose unique indication has not been received in the second data packet (paragraph 0031, FIG. 2, responder's display screen presented on their HMD communicator unit 102, the instantaneous position with identification (e.g., Joe, John, Adam) of each responder 104, Abstract, radar systems provide real-time monitoring of first responders, with identification of each team member, paragraph 0026, Communicator units 102 adaptable to address identification of users (e.g., first responder team members)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking whereabouts of and communicating with team members inside premises affected, by fire, hazardous material, disclosed by Speicher to enable responders to better secure our communities, while ensuring that the responders make home safely as taught by Mohamadi to use SmartHub's Alert Information for initiation of an alert to manage and prioritize information to and from responders [Mohamadi, paragraph 0077].
Regarding claim 11, Speicher discloses the method of claim 7, further comprising: accessing, by the processor, a database storing a respective unique identification for one or more persons of the plurality of persons and indications of a team associated with each unique identification (paragraph 0082, User profiles centrally managed and user profiles for responders will align with the role or roles to which they assigned, paragraph 0040, Controller Module 110 Messaging, Alerting system, Responder logon or identification or credentialing, paragraph 0040, Controller Module 110 send Responder logon/identification/credentialing, paragraph 0087, assigning Unique Identifiers (UID) with metadata to sensors, devices and objects); and 
analyzing, by the processor, the first and second data packets to determine if at least one data packet comprises the first unique identification associated with the first person from the first team and third unique identification for a third person associated with a second team, wherein said causing provision is facilitated by said analysis by the processor paragraph 0053, Responder SmartHub enables Integration with Systems fully integrated to allow flow of information and data between responders and other responders, agencies or databases, para 0120, systems deployed on responder and information about identity and each responder have unique identifier).
Regarding claim 12, Speicher fails to disclose the method of claim 7, further comprising: periodically receiving signals indicative of biometric data corresponding to each person, wherein a biometric data includes a core body temperature of the person, a heart rate of the person, a blood pressure of the person, a rate of perspiration of the person, a concentration of electrolytes in a fluid of the person, a respiration rate of the person, or a combination thereof.
In analogous art, Mohamadi discloses the method of claim 7, further comprising: periodically receiving signals indicative of biometric data corresponding to each person, wherein a biometric data includes a core body temperature of the person, a heart rate of the person, a blood pressure of the person, a rate of perspiration of the person, a concentration of electrolytes in a fluid of the person, a respiration rate of the person, or a combination thereof (paragraph 0029, Physiological monitoring identifies when responders are in distress, paragraph 0318, SmartHub can include physiological sensors to measure responder body temperature, heart rate/pulse (e.g., in beats per minute), hydration levels (e.g., as electrolyte content), blood pressure (e.g., in mmHg), respiration rate (e.g., in breaths per minute), oxygen saturation level (e.g., in percent of blood oxygen saturation (SpO2)), blood sugar level (i. e., biometric values), paragraph 0318, SmartHub include physiological sensors as well as other sensors to measure responder other environmental metric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking whereabouts of and communicating with team members inside premises affected, by fire, hazardous material disclosed by Speicher to enable responders to better secure our communities, while ensuring that the responders make it home safely as taught by Mohamadi to use SmartHub's Alert Information to generate and receive alert information that meet criteria or business rules for initiation of an alert to manage and prioritize information to and from the responder at all levels [Mohamadi, paragraph 0077].
Regarding claim 13, Speicher discloses the method of claim 7, further comprising: periodically receiving one or more other signals associated with one or more sensors on said site, the one or more signals being indicative of an environmental metric, wherein the environmental metric includes a temperature of an atmosphere surrounding the one or more sensors or a concentration of a flammable gas in the atmosphere surrounding the one or more sensors paragraph 320, alert responder and incident commander when responder physiology level, or other measured level, is not between agency configurable parameters, paragraph 0133, FIG. 7, a sensor may detect certain levels of gasses, and automatically issue notifications, identifying the content of sensor messages, paragraph 0165, responder with knowledge about the temperature of a fire, determine locations of leaks of gas or liquid, and allow one to see heat sources)..
Regarding claim 14, Speicher discloses a non-transitory computer-readable storage medium storing instructions, said instructions operable for causing a monitoring system (Fig. 1-2, wearable on-body first responder system 100, paragraph 0307, read, write and execute memory page protections, using address space layout randomization, paragraph 0295, system include instructions to promote secure operational usage, paragraph 0190, Human readable title for the datastream; Description, e.g., Human readable description for the datastream) to at least:
receive, at the monitoring system, a first data packet, from a first person of a plurality of persons comprises a unique identification of the first person associated with a first team and a unique identification of a second person of the plurality of persons associated with the first team (paragraph 0075, geo-located data transmitted to the Responder SmartHub or stored locally include other responders, fire hydrants, hazards, alarms, etc, paragraph 0082, User profiles centrally managed and user profiles for responders will align with the role or roles to which they assigned, paragraph 0040, Controller 110 Messaging, Alerting system, Responder logon or identification or credentialing, paragraph 0040, Controller 110 send Responder logon or identification or paragraph 0087, assigning Unique Identifiers (UID) to sensors, and objects); and
in an instance in which a processor of the monitoring system receive a second data packet which comprises only a first unique identification for the first person associated with the first team of the plurality of teams (paragraph 0082, User profiles centrally managed and user profiles for responders will align with the role or roles to which they assigned, paragraph 0040, Controller Module 110 Messaging, Alerting system, Responder logon or identification or credentialing, paragraph 320, alert responder and incident commander when responder physiology level, or other measured level, is not between agency configurable parameters, paragraph 0077, Responder SmartHub generate and receive alert information triggered by numerous events that meet criteria and/or business rules for initiation of an alert (i. e., if the unique identification associated with one or more of the firefighters has not been received)), cause provision of a notification (paragraph 0087, Device identity management involves assigning Unique Identifiers (UID) with associated metadata to sensors, devices and objects, paragraph 0120, responder will have a unique identifier. This identifier used to configure equipment deployed on a responder).
Even though Speicher discloses unique identification for a person associated with a team of the plurality of teams, In analogous art, Mohamadi discloses more specifically discloses unique identification for a person associated with a team of the plurality of teams (systems provide real-time monitoring of first responders, with identification of each team member using active tags [Abstract], and Communicator units 102 also may be adaptable to to address identification of users (e.g., first responder team members)  and as in Fig. 1, System 100 include wearable communicator units 102 for each team member 104, team leader 104, and incident commander 105 (also collectively referred to as team members 104) [0026-0028] and, and FIG. 2, responder's on their HMD communicator unit 102, instantaneous position with identification (e.g., Joe, John, Adam) of each responder 104 [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking whereabouts of and communicating with team members inside premises affected, by fire, hazardous material disclosed by Speicher to enable responders to better secure our communities, while ensuring that the responders make home safely as taught by Mohamadi to use SmartHub's Alert Information capability can generate and receive alert information that meet the criteria or business rules for initiation of an alert to manage and prioritize information to and from the responder [Mohamadi, paragraph 0077].
Regarding claim 16, Speicher discloses the non-transitory computer-readable storage medium of claim 14, further storing instructions for causing the monitoring system to at least: identify whether one or more persons of said plurality of persons is not connected to any other person or any team based on the comparison (paragraph 0153-0154, Sensors associated with first responder and  various sensors to create geo-referenced alerts. if a specific location-equipped sensor detects a gas leak, all the personnel in its vicinity instantly notified, paragraph 0120, systems deployed on a responder and information about their identity and each responder will have a unique identifier, paragraph 354, generate recommended alerts to command and/or the responder when site-specific thresholds have been reached, and/or generate recommended alerts to command and/or the responder when pre-set thresholds have been reached, paragraph 0349, system integrate responder geolocation data with digital terrain information (i.e., unique identification) and provide notification upon "officer down" notification, and/or provide notification upon "officer in distress" notification).
Regarding claim 17, Speicher fails to disclose the non-transitory computer-readable storage medium of claim 14, further storing instructions for causing the monitoring system to at least: cause provision, to a user display of the monitoring system, a command to provide a visual representation of each team, including the persons in the team, and to provide a visual indicator of the second person whose unique indication has not been received in the second data packet.
In analogous art, Mohamadi discloses the non-transitory computer-readable storage medium of claim 14, further storing instructions for causing the monitoring system to at least: cause provision, to a user display of the monitoring system, a command to provide a visual representation of each team, including the persons in the team, and to provide a visual indicator of the second person whose unique indication has not been received in the second data packet (paragraph 0031, FIG. 2, responder's display screen presented on their HMD communicator unit 102, instantaneous position with identification (e.g., Joe, John, Adam) of responder 104, Abstract, radar systems provide real-time monitoring of first responders, with identification of team member, paragraph 0026, Communicator units 102 adaptable to address identification of users (e.g., first responder team members)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking whereabouts of and communicating with team members inside premises affected, by fire, hazardous material, or other catastrophe disclosed by Speicher to enable responders to better secure our communities, while ensuring that the responders make it home safely as taught by Mohamadi to use SmartHub's Alert Information capability can generate and receive alert information that meet the criteria and/or business rules for initiation of an alert to manage and prioritize information to and from the responder at all levels [Mohamadi, paragraph 0077].
Regarding claim 18, Speicher discloses the non-transitory computer-readable storage medium of claim 14, further storing instructions for causing the monitoring system to at least: accessing, by the processor, a database storing a respective unique identification for one or more persons of the plurality of persons and indications of a team associated with each unique identification (paragraph 0082, User profiles centrally managed and user profiles for responders will align with the role or roles to which they assigned, paragraph 0040, Controller 110 Messaging, Alerting system, Responder logon or identification or credentialing, paragraph 0077, Responder SmartHub generate and receive alert information triggered by numerous events that meet criteria and/or business rules for initiation of an alert (i. e., if unique identification associated with one or more of the firefighters has not been received)); and
analyzing, by the processor, the first and second data packets to determine if at least one data packet comprises the first unique identification associated with the first person from the first team and a third unique identification for a third person associated with a second team, wherein said causing provision is facilitated by said analysis by the processor (paragraph 0053, Responder SmartHub enables Integration with Agency Systems fully integrated to allow the flow of information and data between responders and other responders, agencies or databases, paragraph 0078, SmartHub's Multi-Level Information Prioritization and Persistence capability to manage and prioritize information to and from responder at all levels, High-priority information and lower-priority information delivered technically possible to responder, or transmitted from responder to other responders and/or to agency leadership, paragraph 0120, systems deployed on a responder and information identity and responder have unique identifier).
Regarding claim 19, Speicher fails to disclose the non-transitory computer-readable storage medium of claim 14, further storing instructions for causing the monitoring system to at least: periodically receive signals indicative of biometric data corresponding to each person, wherein a biometric data includes a core body temperature of the person, a heart rate of the person, a blood pressure of the person, a rate of perspiration of the person, a concentration of electrolytes in a fluid of the person, a respiration rate of the person, or combinations thereof.
In analogous art, Mohamadi discloses the non-transitory computer-readable storage medium of claim 14, further storing instructions for causing the monitoring system to at least: periodically receive signals indicative of biometric data corresponding to each person, wherein a biometric data includes a core body temperature of the person, a heart rate of the person, a blood pressure of the person, a rate of perspiration of the person, a concentration of electrolytes in a fluid of the person, a respiration rate of the person, or combinations thereof (paragraph 0029, Physiological monitoring identifies when responders are in distress, paragraph 0318, SmartHub can include physiological sensors to measure responder body temperature, heart rate/pulse (e.g., in beats per minute), hydration levels (e.g., as electrolyte content), blood pressure (e.g., in mmHg), respiration rate (e.g., in breaths per minute), oxygen saturation level (e.g., in percent of blood oxygen saturation (SpO2)), blood sugar level (i. e., biometric values), paragraph 0318, SmartHub include physiological sensors as well as other sensors to measure responder other environmental metric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of tracking whereabouts of and communicating with team members inside premises affected, by fire, hazardous material, or other catastrophe disclosed by Speicher to enable responders to better secure our communities, while ensuring that the responders make it home safely as taught by Mohamadi to use SmartHub's Alert Information capability to generate and receive alert information that meet criteria or business rules for initiation of an alert to manage and prioritize information to and from responder [Mohamadi, paragraph 0077].
Regarding claim 20, Speicher discloses the non-transitory computer-readable storage medium of claim 14, further storing instructions for causing the monitoring system to at least: periodically receive one or more other signals received from one or more sensors indicative of an environmental metric, wherein the environmental metric includes a temperature of an atmosphere surrounding the one or more sensors, and a concentration of a flammable gas in the atmosphere surrounding the one or more sensors (paragraph 320, alert responder and incident commander when responder physiology level, or other measured level, is not between agency configurable parameters, paragraph 0133, FIG. 7, a sensor may detect certain levels of gasses, and automatically issue notifications, identifying the content of sensor messages, paragraph 0165, responder with knowledge about the temperature of a fire, determine locations of leaks of gas or liquid, and allow one to see heat sources).
               
Response to Arguments
8.        Applicant's arguments filed December 24, 2020  have been fully considered but they are not persuasive. 
Double Patenting rejection withdrawn.
          On page 8, lines 18-22, and page 10, lines 1-4,  the applicant argues that the reference(s) do not teach or even suggest a processor configured to, cause provision of a notification receiving a second data packet from the first person comprising the unique identification of only the first person associated with the first team, ” as recited in amended as claimed.
          The examiner respectfully disagrees and points out that the Speicher teaches as in Fig. 10, system read, write and execute memory protections, using address space layout randomization [0307], and Responder SmartHub generate and receive alert information triggered by numerous events that meet criteria, business rules for initiation of alert (i. e., if unique identification associated with one or more of the firefighters has not been received)  [0077], and geo-located data transmitted to Responder SmartHub or stored responders, fire hydrants, hazards, alarms, etc [0075] and integrate first responder and responders options to systems, and  collects and provides information to responders [028, 056], and User profiles centrally managed and user profiles for responders will align with the role or roles to which they assigned [0082], Controller Module 110 Messaging, Alerting system, Responder logon or identification or credentialing and Controller 110 send Responder logon or identification [0040], and, assigning Unique Identifiers (UID) with metadata to sensors, and objects [0087], and 
Mohamadi teaches systems provide real-time monitoring of first responders, with identification of each team member using active tags [Abstract], and Communicator units 102 also may be adaptable to to address identification of users (e.g., first responder team members)  and as in Fig. 1, System 100 include wearable communicator units 102 for each team member 104, team leader 104, and incident commander 105 (also collectively referred to as team members 104) [0026-0028] and, and FIG. 2, responder's on their HMD communicator unit 102, instantaneous position with identification (e.g., Joe, John, Adam) of each responder 104 [0031]).
Thus, Speicher (US 2019/0174208 A1) (hereinafter Speicher) in view of Mohamadi (US 2015/0077282 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689